Citation Nr: 1436998	
Decision Date: 08/19/14    Archive Date: 08/27/14

DOCKET NO.  10-12 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disorder other than hallux valgus and osteoarthritis of the great toes.  

2.  Entitlement to service connection for a back disorder.  

3.  Entitlement to service connection for a bilateral ankle disorder.  

4.  Entitlement to service connection for a bilateral knee disorder.  

5.  Entitlement to service connection for a bilateral hip disorder. 

6.  Entitlement to service connection for bilateral hearing loss.  

7.  Entitlement to service connection for a hernia.

8.  Entitlement to service connection for acid reflux.  

9.  Entitlement to an initial rating in excess of 10 percent for right foot hallux valgus with osteoarthritis of the right great toe.  

10.  Entitlement to an initial rating in excess of 10 percent for left foot hallux valgus with osteoarthritis of the left great toe.  

11.  Entitlement to an initial compensable rating for alopecia.  

12.  Whether there was clear and unmistakable error (CUE) in a September 2008 rating decision.  


WITNESSES AT HEARING ON APPEAL

Appellant and R.E.


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from March 2000 to March 2004.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2008 and January, February, and May 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

In December 2007, the Veteran filed a claim for service connection for several disorders, including a bilateral foot disorder.  In the September 2008 rating decision, the claim for a bilateral foot condition was denied.  The Veteran filed a notice of disagreement (NOD) with this denial.  In the February 2010 rating decision, the RO granted service connection and assigned an initial noncompensable (0 percent) rating for hallux valgus and osteoarthritis of the left great toe, effective December 5, 2007.  The RO also issued a statement of the case (SOC) which addressed, among other claims, the claim for service connection for a bilateral foot disorder.  The RO advised the Veteran that a separate rating decision would address his hallux valgus with osteoarthritis of the left great toe.  In February 2010, the Veteran filed a VA Form 9, Appeal to Board of Veterans' Appeals, in which he indicated that he was appealing all of the issues listed on the SOC.  In the May 2010 rating decision, the RO granted service connection for right foot hallux valgus with osteoarthritis of the great toe and assigned an initial 10 percent rating, effective December 5, 2007.  The RO also granted a higher initial rating of 10 percent for left foot hallux valgus with osteoarthritis of the great toe.  

Despite the May 2010 grant of a higher rating for the service-connected left foot hallux valgus with osteoarthritis of the left great toe, the Veteran has not been awarded the highest possible evaluation, and his claim remains in appellate status.  A.B. v. Brown, 6 Vet. App. 35 (1993).  An April 2012 RO development worksheet states that, although not expressed to the Veteran, the February and May 2010 rating decisions effectively resolved the issues of entitlement to service connection for alopecia and a bilateral foot condition, the latter granted as left and right hallux valgus.  The Decision Review Officer (DRO) observed that the Veteran had not been notified that these issues were resolved, and indicated that such should be accomplished before the case was certified to the Board.  In a May 2012 letter to the Veteran, the RO discussed the procedural history of the claims on appeal.  The RO indicated that, in February 2009, the Veteran had filed a NOD with the September 2008 rating decision, and the February 2010 SOC indicated that a separate rating decision would address service connection for alopecia and hallux valgus with osteoarthritis of the left great toe.  The RO indicated that the February 2010 rating decision, which granted service connection for these issues, resolved those issues on appeal.  

In addition to hallux valgus and osteoarthritis of the great toes, the record reflects findings of bilateral plantar fasciitis and pes planus during the pendency of the appeal.  The scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Accordingly, in light of the fact that the Veteran timely perfected an appeal of the denial of service connection for a bilateral foot disorder and there is evidence of foot disorders other than hallux valgus and osteoarthritis of the great toes, the Board has included the claim for service connection for a bilateral foot disorder other than hallux valgus and osteoarthritis of the great toes on the title page.  

In April 2013, the Veteran testified before the undersigned via videoconference; a transcript of the hearing is of record.  

The Board has reviewed the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) e-folders.  The Virtual VA e-folder includes the transcript of the April 2013 videoconference hearing but does not include any additional pertinent documents.  The VBMS e-folder does not include any documents.  

The Board's decision addressing whether there was CUE in a September 2008 rating decision is set forth below.  The remaining issues listed on the title page are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The September 2008 rating decision that denied service connection for a bilateral foot disorder, a back disorder, a joint disorder, and alopecia is not final.   


CONCLUSION OF LAW

The September 2008 rating decision that denied service connection for a bilateral foot disorder, a back disorder, a joint disorder, and alopecia is not a final decision and not subject to revision based on CUE.  38 U.S.C.A. § 5109A(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.105(a) (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist a claimant in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA and its implementing regulations are not applicable to claims alleging CUE in prior VA decisions.  See Parker v. Principi, 15 Vet. App. 407 (2002); Livesay v. Principi, 15 Vet. App. 165 (2001).  Therefore, no further discussion of the VCAA duty to notify and assist is warranted with regard to this claim.

The Board has also considered that, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties: (1) the duty to fully explain the issue(s) and (2) the duty to suggest the submission of evidence that may have been overlooked. Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

During the April 2013 hearing, the undersigned indicated that the issues for consideration included the matter of whether there was CUE in regard to the absence of service treatment records and advised the Veteran that his service treatment records were presently of record.  The undersigned asked questions pertinent to that matter, in particular, whether the Veteran's allegation that a decision was made without consideration his service treatment records was in regard to the claims currently on appeal.  The undersigned indicated that, with regard to the CUE claim, the issue was whether there was any CUE in a prior final rating decision.  He also advised the Veteran that he could submit additional medical evidence or lay statements with regard to this or any of his other claims.  These actions satisfied the undersigned's duty to fully explain the issues on appeal and suggest the submission of any evidence that may have been overlooked.  Bryant, 23 Vet. App. at 493-94.  


II.  Analysis

The Veteran alleges CUE in the September 2008 rating decision with respect to the fact that his service treatment records were not considered.  

Under the provisions of 38 C.F.R. § 3.105(a), previous determinations that are final and binding will be accepted as correct in the absence of CUE.  However, if the evidence establishes CUE, the prior decision will be reversed and amended.  A finding of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.

In determining whether a prior determination involves CUE, the United States Court of Appeals for Veterans Claims (Court) has established a three-prong test. The three prongs are: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than simple disagreement on how the facts were weighed or evaluated), or the statutory/regulatory provisions extant at that time were not correctly applied; (2) the error must be "undebatable" and of the sort which, if it had not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).

CUE is a very specific and rare kind of "error."  It is the kind of error in fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would manifestly have been different but for the error.  Generally, the correct facts, as they were known at the time, were not before the RO, or the statutory and regulatory provisions extant at the time were incorrectly applied.  Even when the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be ipso facto clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), citing Russell, 3 Vet. App. at 313-14.

The claims file reflects that, in September 2008, the RO made a formal finding that the Veteran's service treatment records for his active duty service from March 2000 to March 2004 were not available.  In the September 2008 rating decision, the RO denied service connection for a bilateral foot condition, a back condition, a joint condition, and alopecia.  The RO noted that service treatment records were not available for review in deciding the claims and, should they be uncovered in the future and lead to a favorable decision, the effective date would be the date of the original claim.  In February 2009, the Veteran filed an NOD with the denials of service connection.  

In May 2009, the Veteran alleged that the September 2008 rating decision contained CUE as VA had or had control of his service treatment records in 2004, but indicated that the service treatment records were not available.  In support of his assertion, he submitted a May 2009 letter from the National Personnel Records Center (NPRC) advising him that his medical records had been retired to VA.  He also submitted a print out of an April 2009 VA Beneficiary Identification Records Locator Subsystem (BIRLS) screen, which appears to report that service treatment records were transferred from the Records Management Center (RMC) to the Seattle RO.  The RO included the issue of whether a "clear and unmistakable error" had taken place in the February 2010 SOC and the Veteran perfected an appeal of this issue by filing a timely substantive appeal later that month.  

The Veteran's service treatment records were associated with the claims file in May 2009 and are presently of record.  In the February 2010 rating decision the RO considered the Veteran's service treatment records and, in pertinent part, granted service connection for alopecia and hallux valgus and osteoarthritis of the left great toe, representing a full grant of the benefit sought with respect to those claims.  The Veteran's service treatment records were considered in the February 2010 SOC addressing the remaining claims adjudicated in the September 2008 rating decision:  entitlement to service connection for a bilateral foot condition, a back condition, and a joint condition.  In his February 2010 VA Form 9, the Veteran reiterated that the September 2008 rating decision denying service connection for his bilateral foot and joint condition contained CUE because the rating decision was issued without consideration of his service treatment records.  

During the April 2013 hearing, the Veteran argued that when he asked and requested that the RO have his service treatment records he was told they were not of record.  He testified that he contacted several entities and learned that his service treatment records had been sent to the RO several months earlier, although someone at the RO indicated they were not of record.  He added, "So who is to say that there is not more missing that are in there."  The Veteran's friend, R.E., argued that the issue was that the RO made a decision in which they said the service treatment records did not exist, but they in fact had the medical records.  He asserted that the Veteran's contention was that the RO did not review the service treatment records as it indicated that they were not of record.  

As indicated above, the September 2008 denial of service connection for alopecia was granted in the February 2010 rating decision, in which the RO also granted service connection for hallux valgus and osteoarthritis of the left great toe.  While the Veteran filed an NOD with regard to the initial ratings assigned for his service-connected disabilities, he did not express disagreement with the effective date of the grants of service connection.  Similarly, while the RO granted service connection for hallux valgus and osteoarthritis of the right great toe in a May 2010 rating decision (which also considered the Veteran's service treatment records), the Veteran filed an NOD only with the initial rating assigned; he did not express disagreement with the effective date of the grant of service connection.  

The Court has held that a CUE claim "cannot lie as to a decision that is still open to direct review."  May v. Nicholson, 19 Vet. App. 310, 317 (2005).  The Court reasoned that a collateral attack or CUE motion made prior to a determination becoming final bypasses the avenue of direct appeal, resulting in the Veteran being "handicapped by the heightened burdens of proof and pleading that are characteristic of a collateral CUE attack."  Id. As such, the Court held that a CUE claim cannot be filed as to a matter that is still appealable or pending.  Id. at 320.  See also Link v. West, 12 Vet. App. 39, 44 (1998) (a CUE claim cannot exist, as matter of law, where there is no prior final RO decision); 38 C.F.R. § 3.105(a).

The Board finds that the Veteran's CUE claim as to the September 2008 rating decision was premature because this rating action was not final.  As indicated above, the Veteran filed a timely NOD with this decision in February 2009 and the denials of service connection for a bilateral foot condition (other than right and left foot hallux valgus with osteoarthritis of the great toes), a back condition, and a joint condition (later recharacterized as bilateral ankle, knee, and hip disorders) remain pending on appeal.  The claims for service connection for alopecia and right and left foot hallux valgus with osteoarthritis of the great toes remained pending from September 2008 until they were granted in subsequent rating decisions.  Each of these decisions granting service connection included consideration of the Veteran's service treatment records, which were associated with the claims file in May 2009.  The Veteran has appealed the initial ratings assigned for each of these disabilities and has not alleged CUE with regard to the effective dates assigned for the grants of service connection in the February and May 2010 rating decisions which, as discussed, included consideration of the service treatment records.   

Therefore, the September 2008 rating decision denying service connection was not final and the Veteran cannot raise a claim of CUE with respect to that decision.  See Link, 12 Vet. App. at 33.

In view of the foregoing, the Board finds that the claim for CUE is without legal merit and, at this time, must be dismissed.  38 U.S.C.A. § 7105; see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The claim of CUE with respect to the September 2008 rating decision is dismissed.  



REMAND

Remand is required to obtain outstanding records which are potentially pertinent to the claims remaining on appeal.    

As an initial matter, service treatment records from the Veteran's active duty service are currently of record; however, the record suggests that he also had subsequent Reserve service.  In this regard, a January 2005 private treatment record reflects that the Veteran was in the military Reserves.  In his February 2009 NOD, the Veteran reported that, after separation from the regular Army, he "tried the reserves with the 396th mobile hospital out of Spokane, WA."  In an April 2009 statement, the Veteran reported that, after separating from service, he served in the Reserves in Spokane, WA.  An April 2009 deferred rating decision reflects that a VA rating specialist requested that an attempt be made to recover any medical records from the Veteran's reported Reserve service with the 396th mobile hospital in Spokane.  In a May 2009 letter, the RO advised the Veteran that attempts to obtain an address to request information from the Reserve unit at the 396th mobile hospital had produced no results.  He was asked to submit a full address so that VA could continue to attempt to obtain these records on his behalf.  

In an April 2009 VA Form 21-526, Veteran's Application for Compensation and/or Pension, the Veteran reported that he had never been assigned to an active Reserve unit; however, the statements above reflect that the Veteran has, at other times, reported Reserve service.  While a January 2005 record regarding a complaint of bilateral hammertoes which appears to be from a military facility is associated with the claims file, complete records from the Veteran's reported Reserve service have not been obtained, and should be requested on remand.  See 38 C.F.R. § 3.159(c)(2) (2013).  Additionally, the AOJ should undertake appropriate action to attempt to verify all of the Veteran's periods of active duty for training (ACDTURA) and inactive duty for training (INACDTURA) with the Reserves.  

During the April 2013 hearing, the Veteran testified that he was receiving treatment for his feet from a private physician, whose name he could not recall.  He also reported that his current doctor was Dr. S., who he had seen for a physical examination in February 2013.  He further testified that he had been treated for alopecia of the scalp in the past year by a private dermatologist in Yakima, Washington.  He indicated that he had to get steroid shots because of this condition.  Additionally, during a September 2009 VA examination, the Veteran reported using monthly steroid shots for his alopecia.  During a February 2010 VA examination, he reported having steroid shots in his scalp for alopecia on several occasions, up to 10 times total.  

The most recent private treatment records presently associated with the claims file are dated in November 2007.  As the record indicates that additional treatment records, which are potentially pertinent to the claims on appeal, are available, they should be requested on remand.  See 38 C.F.R. § 3.159(c)(1).  

Regarding the claim for service connection for a hernia, the Veteran reported during a May 2012 VA examination that he had a hernia which was surgically repaired in 2007.  While treatment records associated with the claims file reflect that the Veteran was referred to general surgeons for a left inguinal hernia repair in October 2007, no actual records of the hernia repair are of record.  These records should also be requested on remand.

Remand is also required to obtain supplemental medical opinions regarding the claims for service connection for a back disorder, acid reflux, and a hernia.  

A September 2009 VA examination report reflects a diagnosis of lumbar strain.  No etiological opinion was provided.  On VA examination in May 2012, the examiner noted that X-ray revealed mild changes in the lumbar spine which were not significant.  In regard to the Veteran's claimed back condition, the examiner indicated that there was no diagnosis because there was no pathology to render a diagnosis.  The examiner indicated by marked box that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  His rationale was that the Veteran did not have a diagnosed back condition.  

Despite the findings on VA examination in May 2012, the requirement of the existence of a current disability is satisfied when a Veteran has a disability at the time he files his claim for service connection or during the pendency of the claim, even if the disability resolves prior to adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Here, there is a diagnosis of lumbar strain during the pendency of the appeal; however, no etiological opinion has been obtained.  Remand is required to obtain a supplemental medical opinion.  Additionally, in light of evidence of a back injury prior to service, the examiner must address whether any back condition present at any time during the pendency of the current appeal clearly and unmistakably existed prior to service and, if so, whether such disorder clearly and unmistakably was not aggravated during service.  

Regarding the claim for service connection for acid reflux, on VA examination in May 2012, the examiner indicated that the Veteran had diagnoses of gastroesophageal reflux disease (GERD) and a hiatal hernia.  The Veteran reported that his acid reflux began in 2008.  An upper gastrointestinal study revealed a hiatal hernia with severe gastroesophageal reflux and mild dysmotility.  The examiner did not provide an etiological opinion regarding the claimed acid reflux.  Despite his statement to the VA examiner that his acid reflux began in 2008, at other times the Veteran has reported that his reflux began during service.  A May 2005 treatment record documents the Veteran's report that he was having problems with reflux and was experiencing a lot of heartburn.  He indicated that these symptoms had been going on for a year.  The assessment at that time was reflux with probable mild gastritis.  In light of this evidence, a supplemental medical opinion addressing the etiology of the claimed reflux should be obtained.  

Regarding the claim for service connection for a hernia, on VA examination in May 2012, the examiner reported that the Veteran had an inguinal hernia diagnosed in 2007.  The Veteran reported that his hernia condition began in 2007 and had been surgically repaired in 2007.  He described currently experiencing occasional inguinal pain.  No inguinal hernia was detected on examination.  No etiological opinion regarding the claimed hernia was obtained.  While there was no hernia on VA examination in May 2012, an October 2007 private treatment record reflects a diagnosis of a left inguinal hernia.  This finding is proximate to the filing of his December 2007 claim for service connection, and may demonstrate presence of a current disability during the pendency of the claim.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Accordingly, on remand, the AOJ should obtain a supplemental medical opinion from the May 2012 VA examiner addressing the etiology of this hernia.  

On remand, the Veteran should be afforded a new VA foot examination to evaluate the current severity of his service-connected right and left hallux valgus and osteoarthritis of the great toes.  In this regard, the most recent VA examination, dated in May 2012, reflects that the Veteran had mild or moderate symptoms as a result of his hallux valgus and the examiner opined that the Veteran's foot condition did not impact his ability to work.  During the April 2013 hearing, the Veteran testified that his feet constantly hurt, he had to wear orthotics, and if he tried to stand for more than 15 minutes without his shoes that "feel like they're on fire."  As the Veteran's testimony suggests a worsening of the service-connected right and left hallux valgus and osteoarthritis of the great toes, the Veteran should be afforded a new VA examination to evaluate these disabilities.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  

The VA foot examiner should also provide an opinion regarding the claim for service connection for a bilateral foot disorder other than hallux valgus and osteoarthritis of the great toes.  In this regard, service treatment records document complaints regarding and treatment for foot pain, with findings of bilateral hallux valgus and bunions.  VA examination in September 2009 revealed plantar fasciitis, pes planus with hallux valgus, bilateral feet.  Despite the evidence of a bilateral foot disorder other than hallux valgus and osteoarthritis of the great toes during the pendency of the appeal, a medical opinion addressing the etiology of these disorders has not been obtained.  See38 C.F.R. § 3.159(c)(4).  

On remand, the Veteran should also be afforded a new VA examination to evaluate his claimed bilateral hearing loss.  The Veteran most recently underwent VA examination in June 2012, at which time audiological testing revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
20
30
LEFT
20
20
20
25
25

Speech recognition score on the Maryland CNC Word List was 90 percent in the right ear and 76 percent in the left ear.  The examiner indicated by marked box that the use of the speech discrimination score was not appropriate for the Veteran because of language difficulties, cognitive problems, inconsistent speech discrimination scores, etc., which made the combined use of pure tone average and speech discrimination scores inappropriate.  The examiner indicated that the diagnoses were sensorineural hearing loss in the frequencies of 500-4000 hertz and 6000 hertz or higher frequencies in the right ear and sensorineural hearing loss in the frequency range of 6000 hertz or higher frequencies in the left ear.  

The examiner remarked that the starting level of presentation for the speech recognition test performed with the Maryland CNC word list was 55 decibels, bilaterally, and the initial speech recognition score was 80 percent in the right ear and 72 percent in the left ear.  The examiner noted that a modified performance intensity function with a starting presentation level of 40 decibels SRT was obtained.  Using the Maryland CNC word list, the level of presentation with the best performance was 55 decibels in each ear.  The examiner noted that the Maryland CNC word list was not paused at any time, as this was not necessary.  She indicated that, while the Veteran did not have a hearing disability consistent with VA guidelines, he did have hearing degradation which was consistent with noise exposure.  The examiner remarked that the Veteran performed inconsistently on the PIPB speech discrimination test and often made what the examiner considered to be unlikely errors, despite instructions.  She commented that, although hearing loss was noted clinically, there was no hearing loss per VA standards.  See 38 C.F.R. § 3.385.

Despite the June 2012 VA examiner's opinion that the Veteran did not have hearing loss per VA standards, the discussion regarding the CNC Word List scores is somewhat vague.  In this regard, the examiner indicated that scores on the Maryland CNC Word List were 90 percent in the right ear and 76 percent in the left ear and that the use of the speech discrimination scores was not appropriate for the Veteran; however, later in the report, she described an initial speech recognition score of 80 percent in the right ear and 72 percent in the left ear.  It is not entirely clear whether these scores are also not appropriate for evaluating the Veteran's claimed disability.  As the claim must be remanded to obtain outstanding records, the Board finds that a new VA audiological examination would be helpful in adjudicating this claim.  

Regarding the claims for service connection for bilateral ankle, knee, and hip disorders, the evidence presently of record does not reflect current diagnoses with regard to these claimed disabilities.  With regard to the claimed right and left hip conditions, right and left knee conditions, and right and left ankle conditions, the May 2012 VA examiner opined that there was no diagnosis because there was no pathology to render a diagnosis.  The examiner indicated by marked box that the claimed conditions were less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  His rationale was that the Veteran did not have a diagnosed knee condition, ankle condition, or hip condition.  If any evidence associated with the claims file/e-folder on remand indicates the presence of a bilateral ankle, knee, or hip disorder during the pendency of the appeal, the Veteran should be afforded a new VA examination to obtain an etiological opinion regarding that disorder.  

Finally, while the Veteran was advised of the information and evidence necessary to substantiate a claim for secondary service connection in regard to his claims for service connection for a back disorder and a hernia in a September 2009 letter, he has not been provided VCAA notice addressing his claims for service connection for bilateral ankle, knee, and hip disorders on a secondary basis.  Corrective notice should be provided on remand.  

 Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate action to attempt to verify all of the Veteran's periods of ACDUTRA and INACDUTRA with the Reserves.

2.  Request from the National Personnel Records Center (NPRC), the 396th mobile hospital, or any other appropriate entity, any additional service treatment records, to include any records from the Veteran's reported Reserve service.  

If additional service treatment records are not obtainable (or none exist), the Veteran should be notified and the record clearly documented.

3.  Provide the Veteran corrective VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that advises him of the information and evidence necessary to substantiate his claims for service connection for a bilateral ankle disorder, a bilateral knee disorder, and a bilateral hip disorder, to include as secondary to his service-connected foot disabilities.  

4.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for any of his claimed disabilities.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file/e-folder.  

A specific request should be made for: (1) records from the Veteran's private physicians, as identified during the April 2013 hearing, to include Dr. S. and a private dermatologist in Yakima; (2) records regarding steroid shots for alopecia, as referenced during September 2009 and February 2010 VA examinations; and (3) records regarding 2007 surgical repair of a hernia, as referenced during the May 2012 VA examination.  

If any identified records are not obtainable (or none exist), the Veteran should be notified and the record clearly documented.

5.  After all available records have been associated with the claims file/e-folder, arrange for the Veteran to undergo VA examination to evaluate the service-connected right and left hallux valgus with osteoarthritis of the great toes.  The claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

The examiner should identify and describe all symptoms related to the Veteran's service-connected right and left hallux valgus with osteoarthritis of the great toes.  The examiner must indicate whether either of these disabilities could be described as moderate, moderately severe, or severe foot injuries.

In addition, the examiner should comment as to whether the Veteran's service-connected right or left hallux valgus with osteoarthritis of the great toes results in marked interference with employment (i.e., beyond that contemplated in the assigned rating).     

The examiner should also identify any foot disorder other than hallux valgus and osteoarthritis of the great toes present at any time since around December 2007, when the Veteran filed his claim for service connection, to include plantar fasciitis and pes planus, as identified on VA examination in September 2009.  In regard to each OR any diagnosed condition, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the condition began during active service, to include any verified period of ACDTURA; is related to any incident of service, including any verified period of ACDUTRA; or is related to an injury incurred during a period of INACDTURA.  


All indicated tests and studies should be accomplished.  All examination findings, along with the complete explanation for all opinions expressed, should be set forth in the examination report.

6.  After all available records have been associated with the claims file/e-folder and the Veteran has been afforded a new VA foot examination, forward the claims file to the physician that conducted the May 2012 VA spine examination, if available, for a supplemental medical opinion.  The claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

The examiner should identify any back disorder present at any time since around December 2007, when the Veteran filed his claim for service connection.  In regard to any diagnosed disorder, including the September 2009 diagnosis of lumbar strain, the examiner should provide an opinion as to (1) whether such disorder clearly and unmistakably existed prior to the Veteran's period of military service, and, if so, (2) whether it clearly and unmistakably was not aggravated during such service.  

If the examiner concludes that any back disorder was aggravated during service, he should opine as to whether the increase was the result of the natural progression of the condition.

If the examiner concludes that the back disorder did not clearly and unmistakably exist prior to military service, he should opine as to whether it is at least as likely as not (50 percent or greater probability) that such disorder began during active service, to include any verified period of ACDTURA; is related to any incident of service, including any verified period of ACDUTRA; or is related to an injury incurred during a period of INACDTURA; or in the alternative, whether it is at least as likely as not (50 percent or greater probability) that the disorder was caused or aggravated by the service-connected foot disabilities.

The examiner is advised that the Veteran is competent to describe symptoms of which are capable of his lay observation, such as pain.  

If further examination of the Veteran is deemed necessary, arrange for the appellant to undergo VA examination to obtain the above-noted opinion.  In conjunction with the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

All indicated tests and studies should be accomplished.  All examination findings, along with the complete explanation for all opinions expressed, should be set forth in the examination report.

7.  After all available records have been associated with the claims file/e-folder, forward the claims file to the examiner that conducted the May 2012 VA esophageal conditions examination, if available, for a supplemental medical opinion.  The claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the current hiatal hernia/GERD began during active service, to include any verified period of ACDTURA; is related to any incident of service, including any verified period of ACDUTRA; or is related to an injury incurred during a period of INACDTURA.  

If further examination of the Veteran is deemed necessary, arrange for the appellant to undergo VA examination to obtain the above-noted opinion.  In conjunction with the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

All indicated tests and studies should be accomplished.  All examination findings, along with the complete explanation for all opinions expressed, should be set forth in the examination report.

8.  After all available records have been associated with the claims file/e-folder, forward the claims file to the examiner that conducted the May 2012 VA abdominal examination, if available, for a supplemental medical opinion.  The claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

The examiner should identify any hernia present at any time since around December 2007, when the Veteran filed his claim for service connection, to include a left inguinal hernia as identified during private treatment in October 2007.  In regard to each OR any diagnosed condition, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the condition began during active service, to include any verified period of ACDTURA; is related to any incident of service, including any verified period of ACDUTRA; or is related to an injury incurred during a period of INACDTURA.  If service connection for a back disorder is established, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's condition was caused or aggravated by the service-connected back disorder.   

If further examination of the Veteran is deemed necessary, arrange for the appellant to undergo VA examination to obtain the above-noted opinion.  In conjunction with the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

All indicated tests and studies should be accomplished.  All examination findings, along with the complete explanation for all opinions expressed, should be set forth in the examination report.

9.  After all available records have been associated with the claims file/e-folder, arrange for the Veteran to undergo VA examination, by a state-licensed audiologist, to evaluate his claimed hearing loss.  In conjunction with the examination, the claims file must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  

At a minimum, the examination must include a pure tone audiometry test and a controlled speech discrimination test using the Maryland CNC word list.  

If the examiner determines that the results of audiometric testing do not demonstrate hearing loss as defined by 38 C.F.R. § 3.385 (the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent), he or she must explain this finding.  In particular, if the examiner certifies that use of a speech discrimination test is not appropriate, he or she must and provide a supporting rationale.  

If the results of audiometric testing, or any other evidence associated with the claims file on remand, demonstrates hearing loss as defined by 38 C.F.R. § 3.385, the examiner must provide an opinion as to whether the Veteran's hearing loss: (1) began during active service, to include ACDTURA; (2) is related to any incident of service, including ACDUTRA, to include in-service noise exposure; or (3) is related to an injury incurred during a period of INACDTURA.

In rendering the requested opinion, the examiner must consider and address any threshold shifts during service.   

The examiner is also advised that the absence of in-service evidence of hearing loss is not fatal to the claim for service connection; rather, service connection may be found with a showing of a current hearing loss disability and a medically sound basis for attributing such disability to service.  

All examination findings, along with a complete explanation for all opinions expressed, should be set forth in the examination report.

10.  Conduct any other appropriate development deemed necessary.  If any evidence associated with the claims file/e-folder on remand demonstrates the presence of a bilateral ankle, knee, or hip disorder during the pendency of the appeal, afford the Veteran new VA examinations to obtain etiological opinions regarding these claimed disabilities, as warranted.   Thereafter, readjudicate the claims, considering all evidence of record.  If any benefit sought remains denied the Veteran should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for a response.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


